Title: From Thomas Jefferson to Richard Kennon, 15 August 1804
From: Jefferson, Thomas
To: Kennon, Richard


               
                  
                     Sir
                  
                  Monticello Aug. 15. 04.
               
               I recieved, last night only, your favor of the 5th. and regret that you cannot be in Louisiana by the 1st. of Oct. because it would certainly be highly proper that on the change of government to take place on that day, the officers who are to conduct the new government should be in their places. however necessity will oblige us probably in some cases not to make it an indispensable condition, and therefore I will rely on your delay not being such as to produce public injury. I will ask the favor of you to inform me by what time you calculate on being there, and in the mean time I shall have your commission made out with the others. Accept my salutations & assurances of respect.
               
                  
                     Th: Jefferson
                  
               
            